UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 98-4863

ANTONIO ANDRE OLIVER,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CR-98-213-3)

Submitted: June 30, 1999

Decided: September 15, 1999

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Bradford Fleming Johnson, Stephen T. Harper, JOHNSON &
WALKER, P.C., Richmond, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, N. George Metcalf, Assistant United States
Attorney, James B. Reis, Third-year Law Student, Richmond, Vir-
ginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Antonio Oliver pled guilty to one count of possession with intent
to distribute crack cocaine, 21 U.S.C. § 841(a)(1) (1994), reserving
his right to appeal the denial of his motion to suppress evidence
obtained as the result of a traffic stop. For the reasons that follow, we
affirm.

In January 1998, Officer P.D. Pruess, a campus police officer
employed by Virginia Commonwealth University, received a tip from
a confidential informant that Oliver was selling crack cocaine on and
around the VCU campus. Based on this information, Pruess began
observing Oliver and, as part of his surveillance, checked the status
of Oliver's driver's license. After learning that Oliver's license had
been suspended, Pruess witnessed Oliver driving his car on March 2,
1998. Based on this information, Pruess obtained a warrant for Oli-
ver's arrest on March 17, 1998.

Later that day, Pruess waited outside Oliver's residence and then
followed Oliver in his vehicle. Pruess lost Oliver in traffic but was
able to radio to another officer who then stopped Oliver. Pruess
arrived shortly thereafter. Pruess testified that, while he was following
Oliver, he noticed a large crack in Oliver's windshield. According to
Pruess, "I was stopping him under 46.2-1000, which is a safety viola-
tion [for the cracked windshield.] I then informed [Oliver] I had a
warrant for his arrest for driving without a license." Pruess admitted
that on the date of Oliver's arrest, he knew that Oliver's licence was
no longer suspended.

Oliver consented to a search of his car which revealed thirty-five
grams of cocaine and one and one-half ounces of marijuana. Oliver
then admitted that he had been unemployed since September 1997
and had been selling crack cocaine as his source of income. As a

                     2
result of this conversation, Pruess obtained a search warrant for Oli-
ver's residence. Richmond City police officers executed the warrant
and found marijuana, cocaine, and various items of drug distribution
paraphernalia (scales, razor blades, zip-lock baggies).

Oliver filed a motion to suppress the evidence found in his car, his
statements made to Pruess, and the items found in his home, claiming
that all of the evidence was derived as the result of an illegal traffic
stop. The district court denied the motion and Oliver pled guilty, con-
ditioned on his right to appeal the denial of his motion to suppress.

This court reviews the district court's findings on a denial of a
motion to suppress for clear error and its legal conclusions de novo.
See United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). A
traffic stop is permissible if the officer has probable cause to believe
a traffic violation has occurred. See Whren v. United States, 517 U.S.
806, 810 (1996). Accordingly, when an officer observes even a minor
traffic offense, a stop of the vehicle is permissible. See United States
v. Hassan El, 5 F.3d 726, 730 (4th Cir. 1993). This is so even if the
officer suspects the vehicle's occupants of some other criminal activ-
ity; the stop "`remains valid even if the officer would have ignored
the traffic violation but for his other suspicions.'" Hassan El, 5 F.3d
at 730 (quoting United States v. Cummins, 920 F.2d 498, 500-501
(8th Cir. 1990)). Therefore, the cracked windshield provided a suffi-
cient basis for stopping Oliver's vehicle.

Nevertheless, Oliver claims that the stop was unconstitutional
because: (1) the warrant was invalid in that it identified the wrong
statute and (2) the officer who actually stopped Oliver did not notice
the cracked windshield. First, Oliver argues that Pruess should have
charged a violation of Va. Code Ann. § 46.2-301 (Michie 1998) (driv-
ing with a suspended license), instead of Va. Code Ann. § 46.2-300
(Michie 1998) (driving with an invalid license). However, § 46.2-301
requires that the defendant have actual notice of his suspension and
imposes an additional penalty (automatic resuspension). Pruess testi-
fied that he chose to rely on § 46.2-300 on the warrant application
because "I had no way to prove whether there was notice or not."
Because Pruess personally observed Oliver driving without a valid
license on the date identified in the warrant, the warrant was valid.

                    3
In any event, the cracked windshield provided an independent basis
for stopping Oliver. See Whren, 517 U.S. at 810. Contrary to Oliver's
second assertion, the fact that the officer who stopped him on Pruess'
command did not personally observe the crack is irrelevant. See
United States v. Laughman, 618 F.2d 1067, 1072 (4th Cir. 1980)
("[S]o long as the officer who orders an arrest or search has knowl-
edge of facts establishing probable cause, it is not necessary for the
officers actually making the arrest or conducting the search to be per-
sonally aware of those facts"); see also United States v. Pitt, 382 F.2d
322, 324 (4th Cir. 1967) ("Probable cause . . . can rest upon the col-
lective knowledge of the police, rather than solely on that of the offi-
cer who actually makes the arrest").

Because we find that the district court did not err by denying Oli-
ver's suppression motion, we affirm his conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    4